Case 1:20-cv-23235-RNS Document 8-1 Entered on FLSD Docket 08/13/2020 Page 1 of 2




                    EXHIBIT “A”
Case 1:20-cv-23235-RNS Document 8-1 Entered on FLSD Docket 08/13/2020 Page 2 of 2




  June 10, 2020

  Via Email

  Jeffrey Bennet
  Legal-Ease, LLC
  Mallside Plaza
  198 Maine Mall Road
  South Portland, ME 04106

  RE:    Final Demand for Immediate Return of Deposit

  Mr. Bennet:

         As your client is fully aware, on May 8, 2020, Lezer Corp (“Lezer”), ordered 216,000 units
  of Pharma-C-Wipe 70% Isopropyl Alcohol Wipes from Noble Partners LLC (“Noble”), for
  $432,000. Pursuant to this agreement, on May 11, 2020, Lezer made a 25% deposit to Noble in
  the amount of $108,000. This order was premised on timely delivery of all 216,000 units of
  Pharma-C-Wipes. Noble failed to deliver. This has caused irreparable damage to Lezer in the form
  of lost orders and customers. Upon Noble’s breach, Lezer immediately notified Noble and
  demanded the return of its deposit. To date, Noble has simply refused, and instead has offered only
  excuses and stall tactics, thereby converting funds it does not own and causing further damage to
  Lezer.

         Noble is hereby notified that if the $108,000 deposit is not returned by Friday, June 12,
  2020 at 5pm ET, legal action will be taken against Noble to recover all damages permitted under
  the law. Wire instructions for the return of the deposit have been provided to Noble. If your client
  needs those instructions again, please notify me immediately.

        Nothing herein shall be deemed an admission or waiver of any of Lezer’s rights or
  remedies, either in law or in equity, all of which are hereby expressly reserved.

                                                               Sincerely,


                                                               Aharon S. Kaye
                                                               GUTNICKI LLP
                                                               4711 Golf Road, Suite 200
                                                               Skokie, IL 60076
                                                               akaye@gutnicki.com
                                                               (847) 745-6594
